                                                                                                         FILED
                                                                                                2020 Feb-20 PM 03:36
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 ALEX GIOVANNI HERNANDEZ,                         )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )
                                                  )    Case No.: 4:19-cv-00853-RDP-JHE
 WARDEN, ETOWAH COUNTY JAIL,                      )
 et al.,                                          )
                                                  )
        Respondents.                              )

                                  MEMORANDUM OPINION

       On January 24, 2020, the Magistrate Judge entered a Report and Recommendation (Doc.

19), recommending that Respondents’ motion for summary judgment (Doc. 6), be granted, and

this petition for writ of habeas corpus be dismissed with prejudice. No objections have been filed.

The court has considered the entire file in this action, together with the report and recommendation,

and has reached an independent conclusion that the report and recommendation is due to be

adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED. A separate Order will be entered.

       DONE and ORDERED this February 20, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
